

Exhibit 10.2
EIGHTH AMENDMENT
 
TO
 
SEVENTH AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS EIGHTH AMENDMENT TO SEVENTH AMENDED AND RESTATED SECURITY AGREEMENT (the
"Amendment") made and entered into as of the 22 day of November, 2006, by and
among DIRECT GENERAL FINANCIAL SERVICES, INC., a Tennessee corporation whose
address is 1281 Murfreesboro Road, Nashville, Tennessee 37217 (f/k/a Direct
Financial Services, Inc.) ("DGFS"), DIRECT GENERAL PREMIUM FINANCE COMPANY, a
Tennessee corporation whose address is 1281 Murfreesboro Road, Nashville,
Tennessee 37217 ("DGPFC"; and collectively with DGFS, the "Grantor"), and
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, whose address is 165 Madison Avenue,
Memphis, Tennessee 38103, Attention: Metropolitan Division (in its agency
capacity being herein referred to as "Agent," and in its individual capacity as
"FTBNA"), as agent for itself, and for CAPITAL ONE, N.A. (successor by merger to
Hibernia National Bank), Baton Rouge, Louisiana ("Capital One"), and for
U.S. BANK NATIONAL ASSOCIATION, St. Louis, Missouri ("U.S. Bank"), and for
REGIONS BANK, Birmingham, Alabama ("Regions"), and for CAROLINA FIRST BANK,
Greenville, South Carolina ("Carolina First"), and for JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)) ("JPMorgan"), Baton
Rouge, Louisiana ("Bank One"), and for NATIONAL CITY BANK OF KENTUCKY,
Louisville, Kentucky ("National City Bank"), and for FIFTH THIRD BANK, N.A.
(Tennessee), Franklin, Tennessee ("Fifth Third"), and for MIDFIRST BANK,
Oklahoma City, Oklahoma ("MidFirst") (FTBNA, Capital One, U.S. Bank, Regions,
Carolina First, National City Bank, Fifth Third, JPMorgan and MidFirst
collectively, the "Banks," and each individually, a "Bank"), pursuant to the
Eighth Amended and Restated Loan Agreement dated as of October 31, 2002, as
amended (the "Loan Agreement"), among Grantor, Banks and the other parties named
therein.
 
Recitals of Fact
 
Pursuant to that certain Seventh Amended and Restated Security Agreement dated
as of October 31, 2002, as amended by that certain First Amendment to Seventh
Amended and Restated Security Agreement dated as of March 31, 2003, as amended
by that certain Second Amendment to Seventh Amended and Restated Security
Agreement dated as of May 28, 2003, as amended by that certain Third Amendment
to the Seventh Amended and Restated Security Agreement dated as of June 30,
2003, as amended by that certain Fourth Amendment to Seventh Amended and
Restated Security Agreement dated as of November 26, 2003, as amended by that
certain Fifth Amendment to Seventh Amended and Restated Security Agreement dated
as of June 30, 2004, as amended by that certain Sixth Amendment to Seventh
Amended and Restated Security Agreement dated as of December 3, 2004, and as
amended by that certain Seventh Amendment to Seventh Amended and Restated
Security Agreement dated as of June 30, 2006 (as amended, the "Security
Agreement"), between DGFS and/or DGPFC and the Banks, DGFS and DGPFC assigned
and pledged Receivables (as defined in the Loan Agreement) and other contractual
rights to the Agent for the benefit of the Banks as collateral security for all
of the Obligations (as defined in the Security Agreement) of Grantor to the
Banks.
 
 

--------------------------------------------------------------------------------


Direct General Corporation, the parent company of the Grantor (“DGC”),
anticipates entering into the Bear Stearns Facilities (as defined below) as
borrower, pursuant to which Grantor will grant a second priority security
interest in the Collateral (as defined below) to the lenders making such loans.
 
Grantor has asked the Banks to enter into a further amendment of the Loan
Agreement of even date herewith (the “Ninth Amendment”) in order to permit the
Bear Stearns Facilities and to effect certain other amendments. In connection
therewith, the Grantor has requested, and the Banks have agreed, to modify
certain terms of the Security Agreement as hereinafter set forth, provided that
this Amendment shall only become effective on the Effective Date (as defined
below). The Grantor and the Banks now desire to modify certain terms of the
Security Agreement as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises as set forth in the Recitals of
Fact, the mutual covenants and agreements hereinafter set out, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:
 
Agreements
 
1.  All capitalized terms used and not defined herein shall have the meaning
ascribed to them in the Loan Agreement.
 
2.  To induce the Banks to enter into this Amendment, the Grantor does hereby
absolutely and unconditionally, certify, represent and warrant to the Banks, and
covenants and agrees with the Banks, the following:
 
(a)  It is the intention of DGFS and DGPFC to, and DGFS and DGPFC do hereby,
pledge and assign a continuing security interest in the Collateral described in
the Security Agreement to Agent as agent for itself and the Banks. References to
"Grantor" in the Security Agreement shall be deemed to refer collectively to
DGFS and DGPFC.
 
(b)  All representations and warranties made by the Grantor in the Loan
Agreement, as amended, in the Security Agreement, as amended, and in all other
loan documents (all of which are herein sometimes called the "Loan Documents"),
are true, correct and complete in all material respects as of the date of this
Amendment.
 
(c)  As of the date hereof and with the execution of this Amendment, there are
no existing events, circumstances or conditions which constitute, or would, with
the giving of notice, lapse of time, or both, constitute Events of Default.
 
(d)  There are no existing offsets, defenses or counterclaims to the obligations
of the Grantor, as set forth in the Notes, the Security Agreement, the Loan
Agreement, as amended, or in any other Loan Document executed by the Grantor, in
connection with the Loan.
 
(e)  The Grantor does not have any existing claim for damages against the Banks
arising out of or related to the Loan; and, if and to the extent (if any) that
the Grantor has or may have any such existing claim (whether known or unknown),
the Grantor does hereby forever release and discharge, in all respects, the
Banks with respect to such claim.
 
 
2

--------------------------------------------------------------------------------


(f)  The Loan Documents, as amended by this Amendment, are valid, genuine,
enforceable in accordance with their respective terms, and in full force and
effect.
 
3.  As used herein, the following terms shall have the following meanings:
 
(a) “Bear Stearns Facilities” means, collectively, (i) the term loan facility in
an aggregate original principal amount equal to $75,000,000, (ii) the revolving
credit facility in an amount of $20,000,000, and (iii) any additional
“incremental facility” borrowings up to $20,000,000, which facilities, in the
case of clauses (i) and (ii) above, contemplated to be entered into
substantially simultaneously with the Merger Transaction, among DGC and a group
of lenders led by Bear Stearns Corporate Lending Inc. as Agent, in each case as
amended, restated or otherwise modified or refinanced from time to time (such
amendment, restatement, mofidication or refinancing to be made in compliance
with the terms of the Intercreditor Agreement as hereinafter defined).
 
(b)  “Merger Transaction” means the merger of Elara Merger Corporation, a wholly
owned subsidiary of Elara Holdings, Inc., into Direct General Corporation, which
is expected to occur substantially simultaneously with the closing of the Bear
Stearns Facilities.
 
(c)  "Effective Date" means the Effective Date of that certain Ninth Amendment
to Eighth Amended and Restated Loan Agreement dated as of November 22, 2006.
 
(d)  “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Effective Date, between the Agent and the collateral agent in respect of the
Bear Stearns Facilities, as amended, restated, supplemented or otherwise
modified from time to time.
 
4.  Section 3 of the Security Agreement is amended by deleting subsection (b) in
its entirety and substituting in lieu thereof the following:
 
“(b) (i) The Grantor owns the Collateral free and clear of any lien, security
interest or other charge or encumbrance except for the security interest created
by this Agreement and the junior lien pledged to the collateral agent for the
Bear Stearns Facilities (the “Bear Stearns Agent”), in connection with loans to
Direct General Corporation.
 
(ii) Except for the financing statements filed in favor of Agent relating to
this Agreement and those filed in connection with the Bear Stearns Facilities,
no other financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording office.”
 
5.  Section 3 of the Security Agreement is further amended by deleting the next
to last sentence of subsection (e) and inserting in lieu thereof the following:
 
3

--------------------------------------------------------------------------------


“The filing of financing statements with the Tennessee Secretary of State and,
with regard to unearned premiums on cancelled or terminated policies of
insurance, the giving of notice to the insurer (and related state guaranty fund,
a list of which is attached as Exhibit "A" hereto, which Grantor warrants is a
complete list of such funds to its best knowledge) of assignment of such
premiums, will perfect and establish the priority of the security interest of
the Agent hereunder in the Collateral for the benefit of the Banks, subject to
no other liens and encumbrances other than the junior lien in such collateral
granted for the benefit of the Bear Stearns Agent.”
 
6.  Section 3 of othe Security Agreement is further amended by deleting
subsection (f) and inserting in lieu thereof the following:
 
“(f) No financing statement or other instrument similar in effect, other than
such as may be for the benefit of the Agent and the Bear Stearns Agent, is on
file in any recording office in any state in connection with any Premium Finance
Agreement.”
 
7.  Section 4 of the Security Agreement is amended by deleting subsection (d)
and inserting in lieu thereof the following:
 
“(d) Transfers and Other Liens. Without the prior consent of Agent, the Grantor
will not (i) sell, assign (by operation of law or otherwise), exchange, or
otherwise dispose of any of the Collateral (other than the conversion of
Accounts Receivable to cash in the ordinary course of Grantor's business); or
(ii) create or suffer to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Collateral except for the
security interest created by this Agreement and the second priority security
interest given for the benefit of the Bear Stearns Agent.
 
8. There shall be added to the Security Agreement the following new Section 12:
 
“12. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interest granted to the Agent pursuant to this Agreement,
and the exercise of any right or remedy by the Agent hereunder, are subject in
all respects to the provisions of the Intercreditor Agreement.”
 
9.  All terms and provisions of the Security Agreement, as heretofore amended,
which are inconsistent with the provisions of this Amendment are hereby modified
and amended to conform hereto; and, as so modified and amended, the Security
Agreement is hereby ratified, approved and confirmed. Except as otherwise may be
expressly provided herein, this Amendment shall become effective as of the date
set forth in the initial paragraph hereof.
 
10.  All references in all Loan Documents (including, but not limited to, the
Notes, the Security Agreement, and the Loan Agreement) to the “Security
Agreement” shall, except as the context may otherwise require, be deemed to
constitute references to the Security Agreement as amended hereby.
 
[SEPARATE SIGNATURE PAGES FOLLOW]
 
4

--------------------------------------------------------------------------------





SIGNATURE PAGE
TO
EIGHTH AMENDMENT TO SEVENTH AMENDED AND RESTATED SECURITY AGREEMENT
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Grantor, the Banks and the Agent have caused this
Amendment to be executed by their duly authorized officers, all as of the day
and year first above written.
 
GRANTOR:
 
DIRECT GENERAL FINANCIAL SERVICES,
INC., a Tennessee corporation
 
By:  /s/ Brain G. Moore            
Brian G. Moore, President
 
DIRECT GENERAL PREMIUM FINANCE
COMPANY, a Tennessee corporation
 
By:  /s/ Brain G. Moore            
Brian G. Moore, President


BANKS:
 
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
 
By:  /s/ Sam Jenkins                       
 
Title:  Senior Vice President
 
CAPITAL ONE, N.A.
 
By:  /s/ Janet Rack                       
 
Title: Senior Vice President
 
U.S. BANK NATIONAL ASSOCIATION
 
By:  /s/ Derek Roudebush                   
 
Title: Vice President
 
CAROLINA FIRST BANK
 
By:  /s/ Charles Chamberlain                  
 
Title: Executive Vice President
 
[SIGNATURE PAGE CONTINUED]
 
S-1

--------------------------------------------------------------------------------


BANKS (continued):
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Robert Bond                   
 
Title: Senior Vice President
 
REGIONS BANK
 
By:  /s/ Nathan Raines                  
 
Title: Senior Vice President
 
NATIONAL CITY BANK OF KENTUCKY


By:  /s/ Kevin Anderson                   
 
Title: Senior Vice President
 
FIFTH THIRD BANK, N.A. (Tennessee)


By:  /s/ Justin Fontenont                 
 
Title: Officer
 
MIDFIRST BANK
 
By:  /s/ Shawn Brewer                   
 
Title: Vice President


 
AGENT:
 
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
 
By:  /s/ Sam Jenkins                       
 
Title: Executive Vice President
 
S-2